 Case 1:19-cv-00256-RGA Document 9 Filed 03/22/19 Page 1 of 1 PageID #: 117



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DALE PROGRESS LTD.,

               Plaintiff,

       v.                                         CIVIL ACTION NO. 1:19-cv-00256-RGA
FORD MOTOR COMPANY,

               Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff Dale Progress Ltd. hereby files this Notice of Voluntary Dismissal of Defendant

Ford Motor Company pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule

41(a)(1), an action may be dismissed by the plaintiff without order of court by filing a notice of

dismissal at any time before service by the adverse party of an answer. Defendant Ford Motor

Company has not yet answered the Complaint. Accordingly, Plaintiff Dale Progress Ltd.

voluntarily dismisses Defendant Ford Motor Company with prejudice pursuant to Rule 41(a)(1).


Dated: March 22, 2019                         DEVLIN LAW FIRM LLC


                                              By: /s/ Timothy Devlin
                                              Timothy Devlin (#4241)
                                              1306 N. Broom Street, 1st Floor
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251
                                              tdevlin@devlinlawfirm.com

                                              Attorneys for Plaintiff Dale Progress Ltd.
